Citation Nr: 1816580	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-01 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than March 19, 2010, for the grant of service connection for diabetes mellitus, type II.  


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran submitted a Notice of Disagreement in September 2010; a Statement of the Case was issued in December 2011; and a VA Form 9 was received in January 2012.  

The Veteran testified before a Decision Review Officer in June 2015; a transcript is of record. 


FINDINGS OF FACT

1. The Veteran filed his initial claim for service connection for diabetes mellitus in February 2002, which was denied in a July 2002 rating decision on the basis that there was no formal diabetes diagnosis of record; he did not file a notice of disagreement with this rating decision or otherwise take any action to initiate an appeal on this claim.

2. The Veteran filed a petition to reopen his claim for service connection for diabetes mellitus on March 19, 2010, which was granted by an August 2010 rating decision and a 20 percent disability rating was awarded, effective March 19, 2010. 

3. Prior to March 19, 2010, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for diabetes mellitus of any sort.

4. The first medical evidence of a diagnosis of diabetes was in August 2009. 


CONCLUSION OF LAW

The criteria are not met for an effective date prior to March 19, 2010, for the award of service connection for diabetes mellitus, type II. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.114, 3.155, 3.186, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The appeal regarding the effective date is from the date assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). A statement of the case properly provided notice on the downstream issue of entitlement to an earlier effective date.

The VCAA does not apply to claims where, as in this case, there is no dispute as to the facts and the law is dispositive. See Livesay v. Principi, 15 Vet. App. 165, 178   (2001); Mason v. Principi, 16 Vet. App. 129.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation. See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action under the VCAA is necessary regarding this matter.

Earlier Effective Date - Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2017).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a), (b) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2017). 

However, retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  To be eligible for a retroactive payment under those provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that the eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. Those provisions apply to original and reopened claims, and claims for increase. 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a) (2017); McCay v. Brown, 9 Vet. App. 183 (1996).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides. Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002). 

Specifically, a class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes mellitus.  Certain effective dates apply if a class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law. 38 C.F.R. § 3.816 (2017).  Diabetes mellitus was added to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under § 3.309(e) effective May 8, 2001. See 66 Fed Reg 23166 (May 8 2001); Liesegang v Sec'y of Veterans Affairs, 312 F 3d, 1368, 1378 (Fed. Cir. 2002) (holding that the effective date of the presumption should be May 8, 2001, not July 9, 2001, pursuant to 38 U.S.C. § 1116 (c)(2)).  However, if the requirements of 38 C.F.R. § 3.816 are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400. 38 C.F.R. § 3.816 (c)(4) (2017). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability. 38 C.F.R. § 3.816 (c)(2)(i) (2017).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a) (West 2014).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. An informal claim must identify the benefit sought. 38 C.F.R. § 3.155.  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits. 38 U.S.C.A. § 5110 (b)(3) (West 2014); 38 C.F.R. §§ 3.1 (p), 3.155(a) (2017); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Factual Background 

The Veteran asserts that he should be assigned an earlier effective date of 2004 or 2005 for the grant of service connection for diabetes mellitus.  Specifically, in his September 2010 NOD, he stated that he had been taking Metformin for "a couple of years" and that his blood sugar levels had been elevated since least 2004 or 2005.  

In February 2002, the Veteran submitted a claim for service connection for diabetes as secondary to his service in Vietnam (i.e., herbicide agent exposure).  

In a July 2002 rating decision, the RO denied service connection for diabetes as secondary to Agent Orange exposure because there was no evidence of a confirmed diagnosis or treatment for this condition.  The Veteran did not appeal this determination and it became final.  

The Veteran submitted a new claim for service connection for diabetes mellitus on March 19, 2010.  

In an August 2010 rating decision, the RO granted service connection for diabetes mellitus, type II, associated with herbicide agent exposure, effective March 19, 2010.  The decision explained that the claim for service connection for diabetes was previously denied in 2002 because there had been no formal diagnosis of diabetes mellitus, type II, at that time.  

By way of brief medical history, VA treatment records dated in April 2002 reflect that the Veteran reported being borderline diabetic for years, although he denied ever having been formally diagnosed with diabetes.

VA treatment records dated from 2002 to 2008 reflect no history of, or treatment for diabetes.  

In a February 2008 treatment record, the Veteran expressly denied a history of diabetes but stated that he had been told that he was "pre-diabetic."  

A May 2009 VA treatment record noted that the Veteran was concerned about his impaired fasting glucose/insulin resistance; however, no diagnosis of diabetes was given.  The Veteran was sent home with an accu-check meter, lancets, and test strips to monitor his blood sugar at home.  

An August 2009 VA treatment record noted that the Veteran had dismetabolic syndrome which placed him at a very high risk for diabetes mellitus.  Lifestyle changes were encouraged.  

An October 2009 VA treatment record reflects that the Veteran reported having blood glucose readings of 299 and 244 at home.  He denied carrying a diagnosis of diabetes, however.  The diagnosis was questionable diabetes versus insulin resistance.  Shortly thereafter, the Veteran was diagnosed with diabetes mellitus and started on Metformin.  See also May 2010 VA Examination Report.  

Analysis

After a careful review of the relevant evidence of record, the Board has determined, based upon the satisfactory and probative evidence of record, that an effective date prior to March 19, 2010, for the grant of service connection for diabetes mellitus, type II, is not warranted.

The Veteran was granted presumptive service connection for diabetes based on exposure to herbicide agents during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  Therefore, the effective date for the grant of service connection for diabetes must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400. See 38 C.F.R. § 3.816 (c)(4).  

In this case, although the pertinent VAMC Indianapolis treatment records reflect that the Veteran self-reported that he was "pre-diabetic" on several occasions prior to 2009, there is no formal diagnosis or clinical findings of diabetes mellitus until August 2009 (provisional diabetes diagnosis) and October 2009 (commencement of Metformin).  This is consistent with the May 2010 VA Diabetes examination which report likewise indicated a diagnosis date of August 2009.  

In short, the medical evidence of record does not demonstrate a diabetes diagnosis as of May 8, 2001 (i.e., the effective date of the liberalizing law); nor does it otherwise support the Veteran's claim that he was diagnosed with diabetes and/or prescribed anti-diabetic medications at any time prior to August 2009/October 2009. See VA Treatment Records, dated from 2002 to 2008.  

Accordingly, the Veteran did not meet all eligibility criteria for service connection for diabetes, specifically, a diagnosis of diabetes, on the effective date of the liberalizing law that allows presumptive service connection for diabetes based on herbicide exposure, or May 8, 2001.  As such, he does not meet the criteria for retroactive payment. 38 C.F.R. § 3.114 (a). 

As the Veteran cannot avail himself of an earlier effective date pursuant to either the Nehmer provisions or the retroactive effective date provisions, the Board finds that the appropriate effective date for the award of service connection for diabetes is the date of receipt of claim (to reopen) or the date entitlement arose, whichever is later.  

The Board observes that, prior to March 19, 2010 - the date of his petition to reopen the claim - there was no pending, unadjudicated claim or petition to reopen the claim for service connection for diabetes mellitus of any sort.  As noted, the Veteran filed an initial claim for service connection for diabetes mellitus in February 2002 and this claim was adjudicated in a July 2002 rating decision.  He did not take any action to initiate an appeal of the July 2002 rating decision.  Thus, the July 2002 rating decision was final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103.  Thereafter, he did not file a claim for service connection for diabetes until March 19, 2010.  Notably, at no time between the July 2002 rating decision and the March 19, 2010 claim was there any evidence in the record indicating the Veteran raised or intended to raise a new claim of entitlement to service connection for diabetes mellitus that has not been adjudicated.

Therefore, the earliest possible effective date for the award of service connection for diabetes mellitus is March 19, 2010, i.e., the date upon which the Veteran's petition to reopen the claim for service connection was received. See 38 C.F.R. §§ 3.114 (a), 3.400. 

The Veteran has argued that, because he was diagnosed with diabetes prior to the date he filed his claim to reopen, an earlier effective date should be assigned for the grant of service connection for diabetes.  However, for the reasons discussed above, an effective prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date of an evaluation and award of pension, compensation or DIC based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2017).  Here, there is no dispute.  Even though the Veteran's diabetes was diagnosed prior to the date of his claim to reopen, the date of this claim, March 19, 2010, is the later of the two dates, and is the appropriate effective date. 


ORDER

An effective date prior to March 19, 2010, for the award of service connection for diabetes mellitus, type II, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


